DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 7 and 16 were previously cancelled. As per applicant argument that the combined reference do not disclose  the circuit including a universal serial bus input terminal connectable to a USB cable for receiving power, a charging terminal connectable to a pack terminal of the battery pack, an output terminal that includes one of the direct output port or a USB power output port, where the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal, and in response to determining that power is being received at the USB input terminal, prevent power output to the output terminal. This is found persuasive, and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 10 and 19 limitations: “ … battery connector including a housing with a support portion for a battery pack, and a circuit supported by the housing, the circuit including a universal serial bus input terminal connectable to a USB cable for receiving power, a charging terminal connectable to a pack terminal of the battery pack, an output terminal that includes at least one of a direct current output port or a USB power output port, wherein the output terminal is configured to output power from the battery pack to a powered device electrically connected to the output terminal … a charging current to the charging terminal to charge the battery pack, and an electronic controller configured to: determine that power is being received at the USB input terminal, and in response to determining that power is being received at the USB input terminal, prevent power output to the output terminal …” in combination with the remaining claim elements as set forth in Claims 1, 10, 19 and their depending claims 2-6,7-8; 11-15, 17-18 and 20 respectively.
Therefore claims 1-6, 8-15 and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859